Citation Nr: 0500083	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  00-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left knee disorder.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back disorder.

Entitlement to service connection for a herniated disc of the 
cervical spine with left arm nerve damage, claimed as 
secondary to a left knee disorder.

Entitlement to service connection for a partial amputation of 
the left ear, claimed as secondary to a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision denied service 
connection for the disorders currently before the Board.

The RO denied service connection for conditions involving the 
"back" and "left leg" in a July 1996 rating decision.  A 
scar of the left knee was service connected and a 
noncompensable rating was assigned.  In the February 2000 
rating decision, the RO found that new and material evidence 
had been submitted with regard to both claims and adjudicated 
them on the merits.  As there is a previous final decision of 
record regarding these issues, the Board, in accordance with 
the United States Court of Appeals for Veterans Claims 
(Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The RO's July 1996 decision that denied service 
connection for back and left leg disorders was not appealed 
following the RO's notice of denial to the veteran.  The RO's 
July 1996 decision granted service connection for a scar of 
the left knee and assigned a noncompensable rating.

3.  The evidence submitted since the RO's July 1996 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims for service 
connection for a back and left leg disorders.

4.  The evidence of record reasonably shows that a left knee 
disorder, other than a laceration scar, had its origins 
during service.

5.  The evidence of record reasonably shows that a low back 
disorder had its origins during service.

6.  The evidence of record reasonably shows that the 
veteran's cervical spine disorder was incurred as a result of 
a fall that is attributed to his service-connected left knee 
disorder.

7.  The evidence of record reasonably shows that the partial 
amputation of the veteran's left ear was incurred as a result 
of a fall that is attributed to his service-connected left 
knee disorder.


CONCLUSIONS OF LAW

1.  The RO decision of July 1996, which denied service 
connection for a left leg amd back disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2003).

2.  Evidence received since the July 1996 decision is new and 
material, and the claims for entitlement to service 
connection for a left knee and back disorders are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Left knee and low back disorders were incurred during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

4.  A cervical spine disorder was the proximate result of a 
service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).

5.  Partial amputation of the left ear was a proximate result 
of a service-connected disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was codified at 
38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 
38 C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In this regard, as the veteran's 
claim to reopen his previously denied claims was filed prior 
to August 29, 2001, the previous regulations apply in this 
instance.

As this decision represents a grant of the benefits sought on 
appeal, the Board finds that any defect that might exist with 
respect to the VCAA notice requirements in this case was 
harmless error.

II.  Service Connection for Left Knee and
Low Back Disorders

Factual Background

Service medical records indicate that the veteran was in an 
auto accident in 1972, while on leave.  A May 1972 service 
medical record reported that the veteran had seventeen 
sutures in his left knee.  The physician noted that there 
were no treatment records available pertaining to the 
veteran's initial treatment following the accident.  
Inflammation around the sutures was noted.  A June 1972 
service medical record indicated that the veteran complained 
of aching and stinging in his left knee, which was injured in 
an auto accident.  The veteran reported that his knee ached, 
particularly when he was standing or in cold weather.  The 
impression was of a soft tissue injury to the left knee.  A 
July 1972 service medical record noted that the veteran 
continued to have complaints associated with his left knee.  
He was given a profile indicating that he was not to stand 
for long periods of time through August 1972.  An October 
1972 service medical record reflected continued complaints of 
left knee pain.  The veteran reported a popping sensation.  A 
February 1973 service medical record reflected a diagnosis of 
internal derangement of the right knee.  The veteran was 
placed on light duty for two months.

A July 1973 service medical record indicated that the veteran 
complained of low back pain.  He said the pain had been going 
on for two days.  The veteran also reported experiencing such 
complaints "off and on."  A service medical record dated 
later in July 1973 indicated that the veteran continued to 
have complaints of back pain.  The impression was noted to be 
possible muscle strain.  There is no separation examination 
report associated with the service medical records.

A December 1995 VA treatment note stated that the veteran 
complained of chronic back and left leg pain, which had 
originated in an auto accident.  The diagnosis was chronic 
back and leg pain.

A statement from the veteran's ex-wife, L.H., received in May 
1996, reported that the veteran was in an auto accident while 
on leave in 1972 or 1973.  She stated that the veteran was 
taken to an emergency room, but was refused treatment and 
sent to a nearby military base for treatment.  L.H. indicated 
that the veteran's injuries were to the left side of his 
body.  She noted that the veteran received stitches to the 
left knee and had various bruises and soreness from the 
accident.

A July 1996 RO decision denied service connection for a left 
knee/leg disorder and a low back disorder on the basis that 
no chronic injury to the left knee, leg or low back was 
shown.  This decision granted service connection for a 
laceration scar of the left knee and assigned a 
noncompensable rating.

A May 1996 VA treatment note reported that the veteran stated 
he had experienced low back pain since an auto accident in 
1972 or 1973.  He stated that the pain radiated down his left 
leg.  The impression was L4-L5 radiculopathy.

An August 1996 VA treatment note reflected history consistent 
with previous treatment notes.  The impression was probable 
lumbar radiculopathy.  A September 1996 VA treatment note 
stated that the veteran's pain began after an auto accident.  
The veteran reported that it had been intermittent in the 
past, but had currently become constant.  The physician noted 
that L4-L5 radiculopathy was not evidenced.  An MRI of the 
lumbar spine was interpreted as showing degenerative disc 
disease at L3-L4, L4-L5 and L5-S1 levels and L5 foraminal 
narrowing bilaterally.

A March 1997 VA examination report noted that the veteran was 
in an auto accident while on leave in 1972.  He was struck 
from the side by another vehicle and reported having 
experienced back and left leg injuries.  The veteran stated 
he had back and knee problems ever since.  The diagnosis was 
low back pain, with left-sided radiculopathy and degenerative 
discogenic disease.  No diagnosis was noted for the left 
knee.

August 1997 statements from friends of the veteran, M.H., 
F.T., and L.S., stated that they had known the veteran their 
whole lives.  The statements reported that the veteran was in 
an auto accident.  They also noted that the veteran had 
complained of pain in his low back and left leg ever since 
the accident.

A December 2000 letter from the veteran's private physician 
stated that he had been treating the veteran for the previous 
three years.  He stated that he had reviewed the veteran's 
service medical record, private treatment records from 1997 
and his own office records.  The physician stated that the 
veteran had been involved in an auto accident while on leave 
from the military.  He noted that recovery from the back and 
knee injuries was slow.  He indicated that the veteran 
continued to have complaints associated with his low back and 
left knee.  The physician stated that the veteran continued 
to have pain and disability "directly related to the 
injuries suffered in the motor vehicle accident of May, 
1972."

The veteran testified before a hearing officer at a hearing 
held at the RO in August 2002.  He stated that he was in an 
auto accident during service while he was on leave.  The 
veteran indicated that he was initially treated for his 
injuries at a military base near his home.  He stated that 
treatment records regarding this initial treatment were not 
of record and could not be located.  He testified that by the 
time he returned to his base his initial injuries were 
healing and all that was noted was the suture removal, which 
was performed shortly after he returned to duty.  The veteran 
indicated that his leg injury was severe and more than just a 
cut knee.  He stated he was in traction for several days 
after the accident.  The veteran reported that his left leg 
continued to hurt after the accident.  He stated that he was 
given light duty as a result of his leg and knee complaints.  
He also indicated that his left knee began giving out on him 
while he was in service.

At the August 2002 personal hearing, the veteran also 
indicated that his back pain began after his auto accident.  
He indicated that while he was on light duty his back did not 
bother him.  He went on to note that when he was taken off 
light duty his lower back began to hurt.  He testified that 
his back pain would last for days at a time.

A November 2002 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  The history provided 
by the veteran was consistent with previous records.  The 
examiner diagnosed the veteran with left knee strain and 
lumbar strain.  He indicated that the veteran's left knee 
problems originated during service and were exacerbated over 
the years by a series of falls.  He stated "it is more 
likely than not that his left knee injury is causally related 
to his low back condition."

An addendum to the November 2002 VA examination report stated 
that it was "likely that this [veteran's] low back problem 
originated in the service in the 1970s."  He went on to note 
it became worse over time "with his series of falls, which 
occurred because of his left knee giving way."  He concluded 
by noting that the veteran's low back disorder was 
"multifactorial but likely related to service."

A September 2003 VA examination report noted that the 
examiner had reviewed the veteran's claims folder.  The 
examiner noted that he was asked to offer an opinion 
regarding a possible connection between the left knee and low 
back disabilities in [the veteran's] military service.  The 
examiner stated that he did "not doubt that he has some 
injury as evidenced by his scars.  However, the claim that he 
has instability of the left knee is not supported by 
examination today.  The lumbar spine problems are not 
supported by his c-file."

An October 2003 VA MRI report noted that an MRI of the left 
knee was interpreted as showing osteochondritis dissecans 
involving the anterior aspect of the distal femur, medially 
and laterally.  An October 2003 VA MRI report noted that an 
MRI of the lumbar spine was interpreted as showing a diffuse 
moderate disc bulge present at L3-L4 causing a mild 
flattening of the anterior thecal sac.  Moderate right and 
mild left sided neural foraminal narrowing was present as 
well.  At L4-L5 there was a substantial diffuse disc bulge 
with abutment and flattening of the anterior thecal sac.  In 
addition, severe bilateral facet arthropathy with 
hyperostosis was present.  The combination of these findings 
resulted in bilateral severe neural foraminal narrowing, left 
greater than right.  At L5-S1 there was evidence of advanced 
facet arthropathy consistent with degenerative changes.  The 
neural foramina were severely narrowed bilaterally due to 
adjacent facet disease as well as a substantial disc bulge at 
that level.

A January 2004 addendum to the September 2003 VA examination 
report noted that the examiner had reviewed the October 2003 
MRI reports and had not changed his opinion, which was 
expressed in the September 2003 VA examination report.  No 
additional comments were made.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in July 1996.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

New and Material Evidence

Because the RO previously denied the veteran's claim of 
service connection for left knee/leg and low back disorders 
in July 1996, and because the veteran did not file a timely 
appeal, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 
20.302 (2003), the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105(c) applies.  As such, the veteran's claim 
regarding these issues may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001); Barnett v. Brown, 83 F.3d at 1383.  The VA 
must review all of the evidence submitted since the last 
disallowance, in this case the RO's July 1996 rating 
decision, in order to determine whether the claims may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence submitted with the previous claim included the 
veteran's service medical records, a December 1995 VA 
treatment note, and a statement from the veteran's wife, L.H.  
The July 1996 rating decision denied service connection for a 
left knee/leg disorder and a low back disorder on the basis 
that there was no evidence of a chronic disability.  Evidence 
submitted with the current claim to service connect disorders 
of the left knee (other than an already service connected 
scar) and low back includes VA treatment notes from May 
through September 1996, August 1997 statements from friends 
of the veteran, a December 2000 letter from the veteran's 
private physician, November 2002 and September 2003 VA 
examination reports with November 2002 and January 2004 
addendums, and the veteran's statements and testimony before 
a hearing officer at a hearing held at the RO in August 2002.

The Board notes that both the December 2000 letter from the 
veteran's private physician and the November 2002 VA 
examiner's report link currently diagnosed low back and left 
knee disorders to the veteran's period of military service.  
As these statements provide both current diagnoses and nexus 
opinions, which were not previously of record, the Board 
finds that the evidence submitted since the July 1996 
decision contributes to a more complete picture of the 
circumstances surrounding the veteran's claims for 
entitlement to service connection for a left knee disability 
and low back disorder, which, in fairness, would warrant 
additional consideration of the matters at hand.  Hodge, 
supra.

Service Connection

While service medical records do not reflect treatment 
immediately following the veteran's 1972 auto accident, they 
do report a history of such accident and document the 
ensueing removal of sutures to the left knee, which was 
injured in the accident.  Moreover, service connection has 
been granted for a scar associated with the left knee as 
having been related to this inservice accident.  Furthermore, 
service medical records reflect continued complaints of knee 
pain subsequent to the 1972 accident.  In addition, service 
medical records reflect that the veteran's complaints of low 
back pain had their onset during service.

The Board notes that there are three medical opinions of 
record.  Two of these opinions, the December 2000 letter from 
the veteran's private physician and the November 2002 VA 
examination report, relate the veteran's current problems 
associated with his left knee and low back to the auto 
accident that occurred during service.  The third opinion, 
the September 2003 VA examination report, indicated that it 
was unlikely that any disability is associated with service.  
Both VA examiners reviewed the veteran's claims folder and 
provided rationale for their opinions.  The veteran's private 
physician noted that he had reviewed the veteran's service 
medical records and private treatment notes and also provided 
a rationale for his opinion.  In this regard, there is no 
factor that makes any one report more probative than the 
others.

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence as set forth above, the evidence is deemed to be 
at least in relative equipoise as to whether his currently 
noted structural pathology involving the left knee and low 
back is of service origin.  Thus, service connection for a 
left knee disorder (other than the already service connected 
scar) and a low back disorder is warranted.

III.  Service Connection for a Cervical Spine Disorder and
Partial Amputation of the Left Ear

Factual Background

A June 1997 private treatment note indicated that the veteran 
was walking up his stairs when his "left leg gave out."  
The veteran fell, striking his head.  The veteran reported he 
was knocked unconscious.  When he came to he noted that part 
of his left ear was on the ground.  The veteran complained of 
pain in his neck and a cut ear.  A diagnosis of acute 
amputation of the superior aspect of the left ear was noted.

A December 1998 private treatment note reflected continued 
complaints of neck pain with additional complaints of left 
arm and hand numbness.  The diagnosis was C6 radiculopathy 
with atrophy and sensory loss in the C6 dermatome.

A June 1999 letter from the veteran's private physician 
stated that the veteran's disc herniation and subsequent 
nerve damage were "causally related to the personal injury 
which occurred on or about July 1 1997."

The veteran testified before a hearing officer at a hearing 
held at the RO in August 2002.  He stated that he injured his 
neck and left ear when his left knee gave out causing him to 
fall.

A November 2002 VA examination report noted that the examiner 
had reviewed the veteran's claims folder.  He diagnosed the 
veteran with cervical strain with degenerative joint 
disease/degenerative disc disease of the cervical spine with 
cervical radiculopathy and status post-left ear partial 
amputation.  He stated that, "it is likely that" the 
veteran's cervical spine disorder and left ear injury were 
related to the "left knee problem, due to the mechanism of 
fall and traumatic injury."

A September 2003 VA examination report indicated that the 
examiner reviewed the veteran's claims folder.  The examiner 
stated that the cervical spine problems "are not supported 
by [the veteran's] c-file."  He also went on to note that 
the "fact that he injured his left head because of his left 
knee is purely speculative and unlikely that his motor 
vehicle accident resulted in deformities for which he is 
presently claiming."

A January 2004 addendum to the September 2003 VA examination 
report noted that the examiner had reviewed the October 2003 
MRI reports and had not changed his opinion that the "left 
head" and cervical spine problems were not related to 
service.

Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

Analysis

As noted above, service connection for a left knee disorder 
is warranted based on the evidence of record.  The Board 
notes that the June 1997 private treatment notes reflecting 
initial treatment for neck and left ear complaints document 
that the veteran fell because his left leg gave out on a 
stairway.  Such comments, as developed commensurate with the 
initial treatment for the disabilities at issue, have 
significant probative value.  A June 1999 letter from the 
veteran's private physician noted that the veteran's neck 
disorder was "causally related to the personal injury which 
occurred on or about July 1 1997."  Furthermore, the 
November 2002 VA examiner noted "it is likely that" the 
veteran's cervical spine disorder and left ear injury were 
related to the "left knee problem, due to the mechanism of 
fall and traumatic injury."

The Board is aware of the September 2003 VA examination 
report that maintains that a service related incurrence of a 
cervical spine disability was not supported by the claims 
folder and that any opinion relating the veteran's "left 
head injury" to a left knee disorder would be speculative.  
However, as noted above, both the November 2002 and September 
2003 VA examiners reviewed the claims folder and provided 
supportive reasoning for the opinions expressed in their 
reports.  Furthermore, given that the private treatment notes 
that documented the initial treatment for the veteran's left 
ear and neck injuries reflected that such injuries were 
reported at that time as being caused by a fall caused by the 
veteran's left leg giving away, the Board finds that there is 
a reasonable basis to conclude that the veteran's left ear 
and neck injuries resulted from disability, or a fall, 
related to the veteran's left knee disorder.  In fact, the 
statements favoring the veteran's claims as to these issues 
are found to be more probative than the opinion obtained in 
September 2003, which is contrary to his claims.  
Accordingly, service connection for a cervical spine disorder 
and partial amputation of the left ear is granted.


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for a left knee 
disorder is reopened and granted.

New and material evidence having been presented, the claim 
for entitlement to service connection for a low back disorder 
is reopened and granted.

Entitlement to service connection for a herniated disc of the 
cervical spine with left arm nerve damage, claimed as 
secondary to a left knee disorder, is granted.


Entitlement to service connection for a partial amputation of 
the left ear, claimed as secondary to a left knee disorder, 
is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


